DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 17, 19, 20, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Wen (Publication: US 2017/0100207 A1) in view of Carrier et al. (Publication: US 2018/0125610 A1).

Regarding claim 1,  Wen discloses a method of dental treatment comprising: ([0069] - Fig. 7, computer system with a processor and a memory stores instruction to perform the following methods:) ; 
receiving photos of a person’s dentition ([0039], Fig. 1A- receives Dental Records, Oral photos.); 
identifying a stage of a treatment plan administered to the person’s dentition (([0049] - the patient's dentition may be scanned or otherwise recorded to capture a three-dimensional (3D) representation 130 of the patient's dentition and an initial treatment plan may be determined 132 for forming one or more dental appliances 134 for correcting any malocclusions. Rather than fabricating the dental appliances for the entire treatment process, a staged number of appliances may be initially fabricated for use by the patient until their subsequent visit); 
gathering a three-dimensional (3D) model of the person’s dentition corresponding to the stage of the treatment plan ([0049] - the patient's dentition may be scanned to capture a three-dimensional (3D) representation 130 of the patient's dentition and an initial treatment plan may be determined 132 for forming one or more dental appliances 134 for correcting any malocclusions. a staged number of appliances may be initially fabricated for use by the patient until their subsequent visit.); 
attributes of the 3D model of the person’s dentition onto an image plane to get a representation of the person’s dentition at the stage of the treatment plan ([0055] - the tooth may be changed in color to indicate that it is now labeled, e.g., from the color red to indicate an unassigned tooth to the color white to indicate the tooth being labeled. 
[0013] - With the 3D mesh model labeled and defined, the user may then generate a treatment plan for moving the labeled and defined tooth or teeth relative to one another to correct for any malocclusions.); 
comparing the photos to the representation to derive an error image representing the comparison ([0049] – the movement, difference,  of the patient’s tooth is evaluated with the captured 3D representation image of the treated dentition may be digitally compared between the images.); and 
analyzing the error image for discrepancies, wherein the discrepancies represent one or more deviations of the person’s dentition from the stage of the treatment plan ( [0049] – the movement, difference,  of the patient’s tooth is evaluated with the captured 3D representation image, pixel, of the treated dentition may be digitally compared between the images.
[0051] – based on the deviation, the correction is performed on malocclusion on the patient’s physical teeth, it is known that malocclusion treatment is to the alignment of teeth ).
Wen does not however Carrier discloses
projecting attributes ([0151] - projecting three-dimensional features.); 
a projected representation ([0151] - projecting three-dimensional features.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Wen in view of Carrier with projecting attributes; a projected representation as taught by Carrier. The motivation for doing so is to obtain better image quality as taught by Carrier. 

Regarding claim 2, Wen in view of Carrier disclose all the limitation of claim 1.
Wen discloses wherein the deviations comprise one or more pixel differences per tooth of the person’s dentition ([0049] – the movement, difference,  of the patient’s tooth is evaluated with the captured 3D representation image, pixel, of the treated dentition may be digitally compared between the images.).

Regarding claim 3, Wen in view of Carrier disclose all the limitation of claim 1.
Wen discloses the deviations comprise one or more pixel differences per tooth of the person’s dentition ([0049] – the movement, difference,  of the patient’s tooth is evaluated with the captured 3D representation image, pixel, of the treated dentition may be digitally compared between the images.).

Regarding claim 4, Wen in view of Carrier disclose all the limitation of claim 1.
Wen discloses approximating real-world distances between one or more of the discrepancies based on the one or more pixel differences per tooth ([0049] – the movement, difference,  of the patient’s tooth is evaluated with the captured 3D representation image, pixel, of the treated dentition may be digitally compared between the images.
[0051] – based on the deviation, the correction is performed on malocclusion on the patient’s physical teeth, it is known that malocclusion treatment is to the alignment of teeth,  “real world distances” between teeth.) .

Regarding claim 5, Wen in view of Carrier disclose all the limitation of claim 1.
Wen discloses further comprising displaying a digital assessment corresponding to one or more of the deviations ([0049] – the movement, difference,  of the patient’s tooth is evaluated with the captured 3D representation image, pixel, of the treated dentition may be digitally compared between the images.).

Regarding claim 6, Wen in view of Carrier disclose all the limitation of claim 1.
Wen discloses displaying a digital assessment corresponding to one or more of the deviations ([0020] FIG. 1B shows another exemplary method for adjusting a treatment process, positions, when results deviate from the initial treatment plan.
[0051], Fig. 1B -  the tooth movement with the altered treatment plan may be evaluated 136 to determine whether the tooth movement differs from the altered treatment plan 138 and if no deviation is detected, treatment may be continued but if a deviation is detected, the practitioner may be alerted of the deviation and the altered treatment plan again be adjusted accordingly. ); 
receiving one or more instructions to interact with the digital assessment ([0013], [0016] – defined the desired position of the labels on the teeth within the 3D mesh dental model on the display.); and 
modifying the display of the digital assessment using the instructions to interact with the digital assessment ([0055] - the tooth may be changed in color to indicate that it is now labeled, e.g., from the color red to indicate an unassigned tooth to the color white to indicate the tooth being labeled. 
[0013] - With the 3D mesh model labeled and defined, the user may then generate a treatment plan for moving the labeled and defined tooth or teeth relative to one another to correct for any malocclusions).

Regarding claim 7, Wen in view of Carrier disclose all the limitation of claim 1.
Wen discloses displaying one or more annotated photos of the person’s dentition ([0055] - the tooth is covered in color  to indicate that it is now labeled, e.g., from the color red to indicate an unassigned tooth to the color white to indicate the tooth being labeled.); and the one or more annotated photos comprise or more overlays showing the one or more of the deviations relative to the photos of the person’s dentition ([0055] - the tooth is covered in color, “overlay”,   to indicate that it is now labeled, e.g., from the color red to indicate an unassigned tooth to the color white to indicate the tooth being labeled. The labeled indicated the treatment of this tooth by the practitioner.) .

Regarding claim 8, Wen in view of Carrier disclose all the limitation of claim 1.
Wen discloses displaying one or more annotated photos of the person’s dentition ([0013], [0016] – defined the desired position of the labels on the teeth within the 3D mesh dental model on the display.); 
the one or more annotated photos comprise or more overlays showing the one or more of the deviations relative to the photos of the person’s dentition ([0055] - the tooth is covered in color, “overlay”,   to indicate that it is now labeled, e.g., from the color red to indicate an unassigned tooth to the color white to indicate the tooth being labeled. The labeled indicated the treatment of this tooth by the practitioner.); 
the method further comprises receiving one or more instructions to interact with the one or more annotated photos ([0013], [0016] – defined the desired position of the labels on the teeth within the 3D mesh dental model on the display.); and 
the method further comprises modifying a display of the one or more annotated photos in response to the one or more instructions to interact with the one or more annotated photos ([0055] - the tooth is covered in color, to indicate that it is now labeled, e.g., from the color red to indicate an unassigned tooth to the color white to indicate the tooth being labeled. The labeled indicated the treatment of this tooth by the practitioner.).

Regarding claim 9, Wen in view of Carrier disclose all the limitation of claim 1.
Wen discloses displaying the 3D model of the person’s dentition ([0056] - Fig. 3, displaying 3D mesh of teeth model); and 
displaying, simultaneously with the 3D model, a digital assessment corresponding to one or more of the deviations over the photos of the person’s dentition ([0055] – Fig. 3 3D mesh of teeth model,  allowing for the user to assign a label to a targeted tooth by, e.g., dragging and dropping a label to a particular tooth. In this example, while the label is dragged it may remain visible but after being assigned by being dropped upon a particular tooth, the tooth may change to indicate that it has been labeled. For instance, the tooth may be changed in color to indicate that it is now labeled, e.g., from the color red to indicate an unassigned tooth to the color white to indicate the tooth being labeled, “simultaneously”.
the tooth is covered in color, “overlay”,   to indicate that it is now labeled, e.g., from the color red to indicate an unassigned tooth to the color white to indicate the tooth being labeled. The labeled indicated the treatment of this tooth by the practitioner.).

Regarding claim 10, Wen in view of Carrier disclose all the limitation of claim 1.
Wen discloses displaying the 3D model of the person’s dentition ([0056] - Fig. 3, displaying 3D mesh of teeth model); and 
displaying, simultaneously with the 3D model, one or more annotated photos of the person’s dentition, wherein the one or more annotated photos comprise or more overlays showing the one or more of the deviations relative to the photos of the person’s dentition ([0055] – Fig. 3 3D mesh of teeth model,  allowing for the user to assign a label to a targeted tooth by, e.g., dragging and dropping a label to a particular tooth. In this example, while the label is dragged it may remain visible but after being assigned by being dropped upon a particular tooth, the tooth may change to indicate that it has been labeled. For instance, the tooth may be changed in color to indicate that it is now labeled, e.g., from the color red to indicate an unassigned tooth to the color white to indicate the tooth being labeled, “simultaneously”.
the tooth is covered in color, “overlay”,   to indicate that it is now labeled, e.g., from the color red to indicate an unassigned tooth to the color white to indicate the tooth being labeled. The labeled indicated the treatment of this tooth by the practitioner.).

Regarding claim 11, Wen in view of Carrier disclose all the limitation of claim 1.
Wen discloses displaying the 3D model of the person’s dentition; displaying, simultaneously with the 3D model, one or more annotated photos of the person’s dentition ([0055] – Fig. 3 3D mesh of teeth model,  allowing for the user to assign a label to a targeted tooth by, e.g., dragging and dropping a label to a particular tooth. In this example, while the label is dragged it may remain visible but after being assigned by being dropped upon a particular tooth, the tooth may change to indicate that it has been labeled. For instance, the tooth may be changed in color to indicate that it is now labeled, e.g., from the color red to indicate an unassigned tooth to the color white to indicate the tooth being labeled, “simultaneously”.), 
wherein the one or more annotated photos comprise or more overlays showing the one or more of the deviations relative to the photos of the person’s dentition ([0055] – Fig. 3 3D mesh of teeth model,  the tooth is covered in color, “overlay”,   to indicate that it is now labeled, e.g., from the color red to indicate an unassigned tooth to the color white to indicate the tooth being labeled. The labeled indicated the treatment of this tooth by the practitioner.); 
receiving instructions to interact with the 3D model or the one or more annotated photos of the person’s dentition ([0013], [0016] – defined the desired position of the labels on the teeth within the 3D mesh dental model on the display.); and 
modifying a display of the 3D model and the one or more annotated photos ([0055] - the tooth may be changed in color to indicate that it is now labeled, e.g., from the color red to indicate an unassigned tooth to the color white to indicate the tooth being labeled.).
Carrier discloses 
while locking the 3D model and the one or more photos to a common orientation ([0136] - the views, direction, are predetermined, locked, 3D models thus same views are the same orientations.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Wen in view of Carrier with while locking the 3D model and the one or more photos to a common orientation as taught by Carrier. The motivation for doing so is to obtain better image quality as taught by Carrier. 

Regarding claim 12, Wen in view of Carrier disclose all the limitation of claim 1.
Wen discloses displaying one or more annotated photos of the person’s dentition ([0055] - the tooth is covered in color  to indicate that it is now labeled, e.g., from the color red to indicate an unassigned tooth to the color white to indicate the tooth being labeled.); 
and displaying one or more staging elements configured to represent stages of the person’s dentition over the course of the treatment plan ([0049] - the patient's dentition may be scanned to capture a three-dimensional (3D) representation 130 of the patient's dentition and an initial treatment plan may be determined 132 for forming one or more dental appliances 134 for correcting any malocclusions. a staged number of appliances may be initially fabricated for use by the patient until their subsequent visit. The practitioner may evaluate the patient’s 3D mesh model, tooth movement progress at subsequent visits according to the treatment plan 136 as originally developed.).	

Regarding claim 13, Wen in view of Carrier disclose all the limitation of claim 1.
Wen discloses displaying one or more annotated photos of the person’s dentition ([0055] - the tooth is covered in color  to indicate that it is now labeled, e.g., from the color red to indicate an unassigned tooth to the color white to indicate the tooth being labeled.); 
the method further comprises displaying one or more staging elements configured to represent stages of the person’s dentition over the course of the treatment plan ( [0049] - the patient's dentition may be scanned to capture a three-dimensional (3D) representation 130 of the patient's dentition and an initial treatment plan may be determined 132 for forming one or more dental appliances 134 for correcting any malocclusions. a staged number of appliances may be initially fabricated for use by the patient until their subsequent visit. The practitioner may evaluate the patient’s 3D mesh model, tooth movement progress at subsequent visits according to the treatment plan 136 as originally developed.); 
and the one or more staging elements show the person’s dentition relative to stages of the treatment plan ([0049]- a staged number of appliances may be initially fabricated for use by the patient until their subsequent visit. The practitioner may evaluate the patient’s 3D mesh model, tooth movement progress at subsequent visits according to the treatment plan 136 as originally developed.).
Carrier discloses 
each jaw of the person’s dentition ([0031] – jaw with teeth image.)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Wen in view of Carrier with while locking the 3D model and the one or more photos to a common orientation as taught by Carrier. The motivation for doing so is to obtain better image quality as taught by Carrier. 

Regarding claim 14, Wen in view of Carrier disclose all the limitation of claim 1.
Wen discloses displaying a digital assessment corresponding to one or more of the deviations ([0051], Fig. 1B -  the tooth movement with the altered treatment plan may be evaluated 136 to determine whether the tooth movement differs from the altered treatment plan 138 and if no deviation is detected, treatment may be continued but if a deviation is detected, the practitioner may be alerted of the deviation and the altered treatment plan again be adjusted accordingly. 
[0049] - the practitioner may compare the treatment plan, e.g., the patient's dentition may be scanned again and the captured 3D mesh model representation of the treated dentition may be digitally compared between the images.); 
providing one or more digital diagnosis tools associated with the digital assessment ([0055] – Fig. 3 3D mesh of teeth model,  allowing for the user to assign a label to a targeted tooth by, e.g., dragging and dropping a label to a particular tooth. In this example, while the label is dragged it may remain visible but after being assigned by being dropped upon a particular tooth, the tooth may change to indicate that it has been labeled. For instance, the tooth may be changed in color to indicate that it is now labeled, e.g., from the color red to indicate an unassigned tooth to the color white to indicate the tooth being labeled); and 
receiving a diagnosis from a doctor using the one or more digital diagnosis tools ([0013] - With the 3D mesh model labeled and defined, the user may then generate a treatment plan for moving the labeled and defined tooth or teeth relative to one another to correct for any malocclusions. 
[0049] - the practitioner may compare the treatment plan, e.g., the patient's dentition may be scanned again and the captured 3D mesh model representation of the treated dentition may be digitally compared between the images).

Regarding claim 15, Wen in view of Carrier disclose all the limitation of claim 1.

Wen discloses
to recognize differences between representations of a first 3D models and a second images (
[0013] - With the 3D mesh model labeled and defined, the user may then generate a treatment plan for moving the labeled and defined tooth or teeth relative to one another to correct for any malocclusions. 
[0051], Fig. 1B -  the tooth movement with the altered treatment plan may be evaluated 136 to determine whether the tooth movement differs from the altered treatment plan 138 and if no deviation is detected, treatment may be continued but if a deviation is detected, the practitioner may be alerted of the deviation and the altered treatment plan again be adjusted accordingly. 
[0049] - the practitioner may compare the treatment plan, e.g., the patient's dentition may be scanned again and the captured 3D mesh model representation of the treated dentition may be digitally compared between the images. ); 
and using the differences to compare the photos to the representation of the 3D model ([0013] - With the 3D mesh model labeled and defined, the user may then generate a treatment plan for moving the labeled and defined tooth or teeth relative to one another to correct for any malocclusions, “evaluate”.
[0051], Fig. 1B -  the tooth movement with the altered treatment plan may be evaluated 136 to determine whether the tooth movement differs from the altered treatment plan 138 and if no deviation is detected, treatment may be continued but if a deviation is detected, the practitioner may be alerted of the deviation and the altered treatment plan again be adjusted accordingly. 
[0049] - the practitioner may compare the treatment plan, e.g., the patient's dentition may be scanned again and the captured 3D mesh model representation of the treated dentition may be digitally compared between the images.).
Carrier discloses 
training a neural network to recognize machine-learned differences ([0033] -  machine learning, e.g., training a machine to recognize matching of the patient anatomy (e.g., teeth) within the overlay with an acceptable percentage of match.);
First training set ([0147] - machine learning may be used to train the apparatus to automatically detect dots.);
Second training set ([0147] - machine learning may be used to train the apparatus to automatically detect dots.);
using the machine-learned differences to compare the photos ([0160] - trained to recognize (e.g., using machine learning) images corresponding to a particular type of overlay or family of overlays.);
projected representation ([0151] - projecting three-dimensional features.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Wen in view of Carrier with training a neural; network to recognize machine-learned differences; First training set; Second training set using the machine-learned differences to compare the photos; projected representation as taught by Carrier. The motivation for doing so is to obtain better image quality as taught by Carrier. 

Regarding claim 16, Wen in view of Carrier disclose all the limitation of claim 1.
Wen discloses 
to take the photos of the person’s dentition ([0039], Fig. 1A- captures Dental Records, Oral photos.) ;
and capturing the photos ([0039], Fig. 1A- captures Dental Records, Oral photos.) .
Carrier discloses 
providing intelligent guidance to a person ([0154] - the machine learning (e.g., the machine learning framework provided by Apple with iOS 11) may be used to detect the presence of teeth when photos are taken, and to further guide the user. For example, the user may be alerted when the teeth are not visible, or to automatically select which predetermined view overly to use, to indicate if the angle is not correct, to indicate that the user is too close or too far from the patient, etc.) ; and 
using the intelligent guidance ([0154] - the machine learning (e.g., the machine learning framework provided by Apple with iOS 11) may be used to detect the presence of teeth when photos are taken, and to further guide the user. For example, the user may be alerted when the teeth are not visible, or to automatically select which predetermined view overly to use, to indicate if the angle is not correct, to indicate that the user is too close or too far from the patient, etc.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Wen in view of Carrier with providing intelligent guidance to a person ; and using the intelligent guidance as taught by Carrier. The motivation for doing so is to obtain better image quality as taught by Carrier. 

Regarding claim 17, Wen in view of Carrier disclose all the limitation of claim 1.
Carrier discloses 
the photos do not comprise a three-dimensional (3D) of the patient’s teeth ([0125] - take several photos in motion to restore 3D structure of the teeth, restore, the several photos are not 3D structure.)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Wen in view of Carrier with the photos do not comprise a three-dimensional (3D) mesh of the patient’s teeth as taught by Carrier. The motivation for doing so is to obtain better image quality as taught by Carrier. 

Regarding claim 19, Wen in view of Carrier disclose all the limitation of claim 1.
Wen discloses further comprising modifying the treatment plan using the discrepancies ([0051], Fig. 1B -  the tooth movement with the altered treatment plan may be evaluated 136 to determine whether the tooth movement differs from the altered treatment plan 138 and if no deviation is detected, treatment may be continued but if a deviation is detected, the practitioner may be alerted of the deviation and the altered treatment plan again be adjusted accordingly. ).

Regarding claim 20, Wen in view of Carrier disclose all the limitation of claim 1.
Carrier discloses wherein the photos comprise a plurality of photos, each photo of the plurality of photos having a different orientation with respect to the patient’s dentition ([0037] - the images taken for particular views (e.g., anterior, anterior open bite, right buccal, right buccal open bite, left buccal, left buccal open bite, upper jaw, and lower jaw, etc.).) .
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Wen in view of Carrier with each photo of the plurality of photos having a different orientation with respect to the patient’s dentition as taught by Carrier. The motivation for doing so is to obtain better image quality as taught by Carrier. 

Regarding claim 21, Wen in view of Carrier disclose all the limitation of claim 1.
Carrier discloses wherein the photos comprise a plurality of photos, a first photo of the plurality of photos having an anterior orientation, a second photo of the plurality of photos having a right buccal orientation, and a third photo of the plurality of photos having a left buccal orientation ([0037] - the images taken for particular views (e.g., anterior, anterior open bite, right buccal, right buccal open bite, left buccal, left buccal open bite, upper jaw, and lower jaw, etc.).) .
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Wen in view of Carrier with wherein the photos comprise a plurality of photos, a first photo of the plurality of photos having an anterior orientation, a second photo of the plurality of photos having a right buccal orientation, and a third photo of the plurality of photos having a left buccal orientation as taught by Carrier. The motivation for doing so is to obtain better image quality as taught by Carrier. 

Regarding claim 22, see rejection on claim 1.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Wen (Publication: US 2017/0100207 A1) in view of Carrier et al. (Publication: US 2018/0125610 A1), and Levin (Publication: 2014/0120493 A1).

Regarding claim 18, Wen in view of Carrier disclose all the limitations of claim 1.
Wen in view of Carrier do not however Levin discloses
wherein the photos do not comprise height-map data ([0038] FIG. 4 is a flow chart illustrating a method for motion compensation using 3D and 2D data. A scan 424 can be initiated. A first input to an image processing algorithm can be data from a 3D scan 428 (e.g., a height map that is a result of some initial processing of data gathered by the 3D scanner) of a dentition taken with the 3D scanner in a first reference frame.
Initial processing of data do not comprise height map data.) .
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Wen in view of Carrier with wherein the photos do not comprise height-map data as taught by Levin. The motivation for doing so is to enable obtaining initial digital data for convenience before further processing as taught by Carrier. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING WU whose telephone number is (571)270-0724.  The examiner can normally be reached on Monday - Thursday and alternate Fridays: 9:30am - 6:00pm EST .
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MING WU/
Primary Examiner, Art Unit 2616